     Case 2:19-cv-01936-TLN-KJN Document 53 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EDEN ENVIRONMENTAL CITIZENS                       No. 2:19–cv–1936–TLN–KJN
     GROUP, LLC,
12                                                     ORDER ON DEFENDANTS’ MOTION
                        Plaintiff,                     TO STAY DISCOVERY
13
            v.                                         (ECF No. 50)
14
     CALIFORNIA CASCADE BUILDING
15   MATERIALS, INC. et al.,
16                      Defendants.
17

18          On December 8, 2020, defendants moved to stay discovery. (ECF No. 50.) Therein,

19   defendants contended that after they filed their motion for summary judgment (ECF No. 45),

20   plaintiff served additional discovery requests—including 26 requests for admission, 14 requests

21   for production, 11 interrogatories, a request to inspect Cascade’s facility, and 3 notices of

22   deposition (of Cascade’s corporate representative and two individuals associated with the Water

23   Control Board’s pre-suit inspection). Defendant argues (a) the parties had agreed to bifurcate

24   discovery and to a dispositive motion deadline of October 15, (b) plaintiff failed to conduct any

25   discovery prior November 2020, and (c) a pending motion to dismiss and a pending motion for

26   summary judgment (both currently under submission with the district court) are dispositive of the

27   entire case. Thus, defendant contends this discovery should not be permitted until, at a minimum,

28   the dispositive motions have been resolved.
                                                       1
     Case 2:19-cv-01936-TLN-KJN Document 53 Filed 12/10/20 Page 2 of 2


 1               Plaintiff opposes the stay, arguing defendants have not shown good cause. First, plaintiff

 2   contends the pending dispositive motions are not potentially case ending, and if the undersigned

 3   were to “peek” at the merits of defendant’s motions, he would find them to lack merit. Second,

 4   plaintiff notes its request to the district judge, in its opposition to the motion for summary

 5   judgment, to pursue and submit further discovery under Rule 56(d) in support of its position in

 6   the summary judgment proceedings (the discovery plaintiff seeks appears to align with the

 7   discovery served in November 2020). Further, defendants objected to a considerable number of

 8   plaintiff’s evidence submitted in support of its opposition briefing, and plaintiff did not respond to

 9   these objections. Third, plaintiff disputes that an October 15 dispositive-motion deadline was in

10   effect, as there is currently no scheduling order signed by the district judge.

11               The motion to stay discovery was set for December 17, but on the court’s initiative was

12   moved to December 18. However, upon further review, the undersigned notes the intertwined

13   nature of defendants’ motion to stay and the two pending motions before the district court. If the

14   undersigned were to stay discovery until after the dispositive motions were resolved, this could

15   affect plaintiff’s ability to request relief under Rule 56(d). However, if the undersigned were to

16   deny the stay, this could lead to defendants having to respond to requests that the district judge

17   may deem inadmissible in the summary judgment proceedings. Further, the undersigned is

18   hesitant to comment on the merits of the pending motions, as those issues are for the district judge

19   to resolve. Accordingly, the court ORDERS:

20       1. Defendant’s motion to stay is GRANTED IN PART. Discovery is stayed until the district
21               court rules on either: (a) the merits of the motion to dismiss or motion for summary

22               judgment, or (b) plaintiff’s request under Rule 56(d) to conduct and submit further

23               discovery in support of its opposition briefing. After the district court has ruled on one (or

24               all) of these issues, the undersigned will consider whether the stay should be extended.

25       2. The hearing on defendant’s motion, currently set for December 18, 2020, is VACATED.

26   Dated: December 9, 2020
27
     eden.1936
28
                                                           2
